714 N.W.2d 653 (2006)
475 Mich. 867
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kraytuan HALL, Defendant-Appellant.
Docket No. 130208. COA No. 255640.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).